I think Act No. 22, Second Extra Session of 1934, violates section 16, article 3, of the Constitution, which provides that:
"Every law enacted by the Legislature shall embrace but one object, and shall have a title indicative of such object."
The title of the act indicates that its object is to create a Civil Service Commission. In fact, that is what the title says. But the body of the act does not create a "Civil Service Commission" according to the usual signification and accepted meaning of that term. The purpose of a "Civil Service Commission," according to the usual and well-understood meaning of that term, is not to have control over the appointment of subordinate officers or employees of the state, of any parish or municipality, but to make rules and regulations for their selection, and, according to general understanding, such rules and regulations invariably provide for a recognition and a putting into effect of the merit system.
Section 15, article 14, of the Constitution provides that:
"The Legislature shall provide for civil service in municipalities having a population of one hundred thousand (100,000) or more, and for the recognition and adoption of the merit system in the employment or appointment of all applicants; and shall provide against the discharge of employees or appointees without good and sufficient cause."
I refer to this provision of the Constitution, not as controlling here, but to show what is generally understood to be the meaning of the term "Civil Service." *Page 124 
People generally understand that the purpose of civil service laws is to do away with the spoils system in the conduct of the civil service of the state and to substitute therefor the merit system based upon qualification or efficiency. Hope v. City of New Orleans, 106 La. 345, 30 So. 842.
The following quotation from "American Jurisprudence," volume 10, page 922, sets out clearly the purpose of civil service laws and what is generally understood to be the purpose of such laws:
"The civil service laws are designed to eradicate the system of making appointments primarily from political considerations with its attendant evils of inefficiency and extravagance, and in its place to establish a merit system of fitness and efficiency as the basis of appointments to the civil service. Such laws substitute for the uncontrolled will of the appointing officer the results of competitive examinations. They require that appointments to office be made from among those who, by examination, have shown themselves to be best qualified. Examinations are also usually required for promotions from lower to higher grades within the public service, and a discharge or removal may be made only for a just cause and, under many statutes, must be upon notice and hearing. As might be supposed, the result is generally an improvement in the public service from the experience and proficiency acquired through this merit system, and in a tenure of office which is independent of political favor."
The act under consideration creates a so-called "State Civil Service Commission," to *Page 125 
be composed of the Governor, Lieutenant Governor, Speaker of the House of Representatives, State Superintendent of Public Education, Attorney General, Superintendent of the Bureau of Criminal Identification, and the Secretary of State. But the functions of that commission, as specified in that act, are not to make rules and regulations for the selection of the officers and employees named in the act; not to fix or prescribe a standard of fitness or competency for the particular kind of services to be rendered by an appointee, to be determined by competitive examination or contest. The selection or appointment of subordinate officers and employees is left to heads of the various departments of the state, the municipal or parochial authorities, without any suggestion to these appointing authorities as to what standards shall be observed in making the appointments or selections.
The act confers upon the commission a veto power over the heads of departments in making the selections. Section 4 of the act reads as follows:
"That the said State Civil Service Commission shall have the right and authority and is hereby vested with the duty to pass upon the selection of any and all heads of the police and fire departments of all municipalities as now provided by the laws of the State, except where such selection is made by direct vote of the people, and no selection made by any municipal authority shall be effective until and unless the same is approved by the said State Civil Service Commission, after such examination as it shall prescribe or deem proper." *Page 126 
Section 5 provides that the said Civil Service Commission "shall have the right at any time to call for examination and investigation any and all heads of the police and fire departments of municipalities, except those elected by direct vote of the people, and require of them proof of their competency to hold such position and if, in the opinion of said Commission,
any head of a police or fire department of any municipality be incompetent for the position which he holds, then the said StateCivil Service Commission shall have power to remove him from saidposition and office." (Italics are mine.)
Section 6 of the act provides that in case the said commission "shall refuse to approve the selection of any head of a police or fire department of a municipality or in which the said Commission may have removed such head of a police or fire department from office," the municipality having power to make such selection shall have the right to submit the name of another person to fill such position, "and if such municipal authority so desires, it may submit an alternative list of names from which the said Commission may approve a fit head of such department."
The last clause of section 6 of the act reads as follows:
"The said Commission in granting or withholding approval for any person for any of such positions shall not have the right to decide on whether there might be more competent person or persons available for said positions, but shall confine its findings *Page 127 
solely to the questions of competency of the particular person or persons under consideration."
Instead of the act's providing that the commission may adopt a standard of efficiency for all officers and employees, to be determined by examination in advance of their appointment or selection, it confers upon the commission the right to pass upon the selection after it is made, and it further provides that no selection or appointment shall be effective until and unless it is approved by the commission. No rules or regulations are laid down to govern the commission in its actions.
The opinion of the commission is to govern in all cases. What the act does, in effect, is merely to substitute the opinion of the Governor and other state officers for the opinion of local authorities as to the fitness and efficiency of purely local officers and employees. In other words, it in effect destroys local self-government by bringing all local officers and employees not elected by the people under the direct control of the Governor and other state officers.
Certainly the Legislature could not do that under the guise of adopting a so-called "Civil Service law" which is not such in fact.
I think the title to the act is misleading and is not indicative of the object expressed in the act.
I therefore dissent.
O'NIELL, C.J., concurs. *Page 128